Case 18-01825   Doc 175   Filed 05/03/19 Entered 05/03/19 17:43:04   Desc Main
                           Document     Page 1 of 5
Case 18-01825   Doc 175   Filed 05/03/19 Entered 05/03/19 17:43:04   Desc Main
                           Document     Page 2 of 5
Case 18-01825   Doc 175   Filed 05/03/19 Entered 05/03/19 17:43:04   Desc Main
                           Document     Page 3 of 5
Case 18-01825   Doc 175   Filed 05/03/19 Entered 05/03/19 17:43:04   Desc Main
                           Document     Page 4 of 5
Case 18-01825   Doc 175   Filed 05/03/19 Entered 05/03/19 17:43:04   Desc Main
                           Document     Page 5 of 5
